J-S58019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

MICHAEL EDWARD KILCULLEN,

                            Appellant                No. 277 MDA 2017


                  Appeal from the PCRA Order January 13, 2017
                In the Court of Common Pleas of Schuylkill County
    Criminal Division at No(s): CP-54-CR-0000487-2016, CP-54-CR-0000488-
                                      2016


BEFORE: GANTMAN, P.J., SHOGAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                        FILED OCTOBER 13, 2017

        Appellant, Michael Edward Kilcullen, appeals from the order entered on

January 13, 2017, that denied his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

        On May 27, 2016, Appellant pled guilty to one count of involuntary

deviate sexual intercourse (“IDSI”)1 at trial court docket number CR-487-

2016, and one count of IDSI at trial court docket number CR-488-2016. The

other charges at those docket numbers were nol prossed.        The trial court

then sentenced Appellant to a term of four to eight years of incarceration at

CR-487-2016 and a concurrent term of four to eight years of incarceration at

____________________________________________


1   18 Pa.C.S. § 3123(a)(7).
J-S58019-17


CR-488-2016. N.T., 5/27/16, at 6-7. IDSI is a Tier III offense for purposes

of sexual-offender registration under SORNA,2 42 Pa.C.S. § 9799.14(d)(4),

and following a hearing, Appellant was informed that pursuant to 42 Pa.C.S.

§ 9799.15(a)(3), he was required to register as a sexual offender for the

remainder of his life.      N.T., 9/1/16, at 2.   Appellant did not file a direct

appeal.

       On August 31, 2016, Appellant filed a timely pro se PCRA petition, and

the PCRA court appointed counsel. Counsel filed an amended PCRA petition

on October 27, 2016.         In his amended PCRA petition, Appellant averred,

inter alia, that he received ineffective assistance of counsel resulting in the

entry of an involuntary and unknowing guilty plea.3 Specifically, Appellant

claims that plea counsel informed him that if he pled guilty, he would have

to register as a sexual offender under SORNA for only fifteen years.

Amended PCRA Petition, 10/27/16, at 3.

       On November 25, 2016, the PCRA court held a hearing, and on

January 13, 2017, the PCRA court denied Appellant’s PCRA petition.          This

timely appeal followed. Both Appellant and the PCRA court have complied

with Pa.R.A.P. 1925.

____________________________________________


2  Sex Offender Registration and Notification Act (“SORNA”), 42 Pa.C.S.
§§ 9799.10-9799.41.

3 To be valid, a guilty plea must be voluntary, knowing, and intelligent.
Commonwealth v. Diehl, 61 A.3d 265, 268 (Pa. Super. 2013).



                                           -2-
J-S58019-17


      On appeal, Appellant raises the following issue for this Court’s

consideration:

      A. Did the PCRA Court err when it determined that prejudice was
      not shown since it is clear that [Appellant] was unaware of the
      exact collateral consequen[c]es of pleading [guilty] to [IDSI]?

Appellant’s Brief at 4.

      Our standard of review of an order denying PCRA relief is whether the

record supports the PCRA court’s determination and whether the PCRA

court’s determination is free of legal error. Commonwealth v. Phillips, 31

A.3d 317, 319 (Pa. Super. 2011).       The PCRA court’s findings will not be

disturbed unless there is no support for the findings in the certified record.

Id.

      When considering an allegation of ineffective assistance of counsel,

counsel is presumed to have provided effective representation unless the

PCRA petitioner pleads and proves that: (1) the underlying claim is of

arguable merit; (2) counsel had no reasonable basis for his conduct; and (3)

petitioner was prejudiced by counsel’s action or omission. Commonwealth

v. Spotz, 84 A.3d 294, 311 (Pa. 2014).        “In order to meet the prejudice

prong of the ineffectiveness standard, a defendant must show that there is a

‘reasonable probability that but for counsel’s unprofessional errors, the result

of the proceeding would have been different.’” Commonwealth v. Reed,

42 A.3d 314, 319 (Pa. Super. 2012).        A claim of ineffective assistance of

counsel will fail if the petitioner does not meet any one of the three prongs.


                                     -3-
J-S58019-17


Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa. 2013). The burden of

proving ineffectiveness rests with the appellant. Commonwealth v. Rega,

933 A.2d 997, 1018 (Pa. 2007).

        As noted, Appellant argues that his guilty plea was not voluntary. He

asserts that if he had known that his guilty pleas required lifetime

registration under SORNA, he would not have pled guilty. Appellant’s Brief

at 9.

        In Commonwealth v. Leidig, 956 A.2d 399, 406 (Pa. 2008), this

court held that the registration requirements for sexual offenders are

collateral consequences of pleading guilty, and any misunderstanding

regarding registration requirements does not impact the validity of a guilty

plea.

        [T]he registration requirements of Megan’s[4] Law are not
        punitive.… [T]he registration requirements of Megan’s Law are
        collateral, not direct, consequences of conviction. To the extent
        that there was any confusion following those decisions that the
        registration requirements of Megan’s Law are collateral and not
        direct consequences of a plea or other conviction, we settle the
        issue here: such requirements are collateral consequences and,
        as such, a defendant’s lack of knowledge of these collateral
        consequences to his or her pleading guilty or nolo contendere
        fails to undermine the validity of the plea. Moreover, it is
        immaterial to our holding whether Appellant is subject to lifetime
        registration or only ten-year registration, an issue we need not
        address at this time. Because the Megan’s Law registration
        requirements, of whatever duration, are matters collateral to
        Appellant’s plea, the Superior Court correctly concluded that in
____________________________________________


4  “Megan’s Law was the predecessor statute to SORNA.” Commonwealth
v. Evans, 138 A.3d 28, 30 n.3 (Pa. Super. 2016).



                                           -4-
J-S58019-17


      accepting Appellant’s plea, the trial court need not have advised
      Appellant as to the length of the registration requirement, and
      that any misunderstanding as to the duration of the registration
      requirement was not a basis for a post-sentence withdrawal of
      the plea.

Leidig, 956 A.2d at 406 (internal citation omitted).

      In his brief on appeal, Appellant cites to Commonwealth v. Barndt,

74 A.3d 185 (Pa. Super. 2013), as support for his claim that counsel was

ineffective for failing to inform him of the reporting requirements and that he

suffered prejudice.    Appellant’s Brief at 7.   We conclude that Barndt is

inapplicable.

      Barndt was not a case where counsel failed to inform the appellant

about the impact a guilty plea would have on his parole; rather, Barndt

involved an appellant whose attorney directly and specifically misinformed

him about the consequences of pleading guilty.      Barndt, 74 A.3d at 188.

Following an arrest, the appellant therein was subject to a possible

revocation of his nearly thirty months of “street time” spent on parole in a

separate case, but the appellant’s counsel told him that the Pennsylvania

Board of Probation and Parole (“PBPP”) would revoke only eleven months.

Id. at 189.     This was patently incorrect, and following his sentencing, the

PBPP revoked all of the appellant’s street time. Id. On review, we held that

counsel was ineffective for misinforming the appellant that he would lose

only eleven months of street time, and counsel’s action of affirmatively

misleading the appellant caused him to enter an unknowing guilty plea


                                      -5-
J-S58019-17


resulting in the appellant losing all of his street time. Id. at 200. This Court

noted that counsel’s failure to inform a defendant about the possibility of

parole revocation is a collateral consequence of a guilty plea, and it does

not, without more, invalidate the plea. Id. at 196. However, we held that

when counsel directly misinforms the defendant regarding parole revocation,

it is not merely a collateral consequence, and it does compromise the

validity of the plea. Id. at 200. Thus, it was counsel’s action in affirmatively

misinforming the appellant that was the determining factor: “In short, when

it comes to collateral consequences of a guilty plea, counsel’s sins of

omission must be treated differently than his sins of commission.”          Id. at

201.

       Here,   there   is   no   indication   that   plea   counsel   affirmatively

misrepresented to Appellant that he would be required to register as a

sexual offender under SORNA for any specific period. In fact, plea counsel

testified that she had discussed the sexual-offender reporting requirements

with Appellant, but she did not guarantee a specific period of reporting.

N.T., 11/25/16, at 10.           Thus, registration was merely a collateral

consequence of Appellant’s guilty pleas, and the duration of the registration

did not call into question the validity of the pleas. Leidig, 956 A.2d at 406.

As counsel cannot be deemed ineffective for failing to advise a defendant

regarding the collateral consequences of a plea, Appellant’s ineffectiveness




                                       -6-
J-S58019-17


claim fails.   Commonwealth v. Abraham, 62 A.3d 343, 353 (Pa. 2012).

Accordingly, we affirm the order denying Appellant’s PCRA petition.5

       Order affirmed.

       P.J.E. Ford Elliott joins the Memorandum.

       P.J. Gantman notes dissent.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2017




____________________________________________


5  We recognize that in Commonwealth v. Muniz, 164 A.3d 1189 (Pa.
2017), the Supreme Court of Pennsylvania held that SORNA’s registration
requirements constitute punishment for purposes of application of both the
federal and state ex post facto clauses. Muniz, 164 A.3d at 1219-1220.
However, Muniz did not address the specific issue before this Court, and we
are constrained to follow Leidig, as it has not been overruled by the
Supreme Court. See Commonwealth v. Reed, 107 A.3d 137, 143 (Pa.
Super. 2014) (stating that the Superior Court is bound by existing precedent
under the doctrine of stare decisis to follow controlling precedent as long as
the decision has not been overturned by our Supreme Court).



                                           -7-